Opinion by

Hastings, C. J.
It appears that on the 30th day of April, 1847, the district court, on exceptions taken by the complainant, ordered the report of the master to be recommitted, with instructions to strike out certain items of account, allowed by the master to the defendant, for his labor done after the happening of the cause of the dissolution; and it appears, from the amended report, that in obedience to such instructions, such items were stricken out, and that the court rendered a final decree upon the amended report. From the decision of the court, in making the above order, an appeal is taken to this court. An objection is urged, that the defendant should have excepted to the final report of the master, and that no objections to a master’s report can be sustained, unless exceptions are filed before the court below. As to any matter passed upon by the master, and reported to the court, we believe the objections to be well taken ; but the striking out of the account of defendant his charge for his own labor in the manufacturing of the brick, was ordered by the court, and so appears of record.
It seems to be just,.and in accordance with the strictest principles of equity, that if Blake is to be charged with the sale and proceeds of the brick of the copartners, he should be credited with the cost and expense of their manufacture. In accordance with this principle, it seems that the master allowed Blake all such expense and costs, except his own labor, in his final report. We think the court below erred in refusing to allow Blake’s item for personal services, and that if the court below had been in possession of the opinion of this court, upon the-main questions in controversy, the order complained of would not have been made. We feel constrained, therefore, to reverse the order of the court below, disallowing the charges of the defendant for his personal services, believing that he should be credited therefor in his account with the firm. For the purpose, therefore, of ena*550bling the court below to ascertain the actual value of the services of Blake, and giving him credit therefor, the decree is reversed; the appellant to recover only the costs of this court.
Decree reversed.